Citation Nr: 1727868	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-08 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Esq.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1999 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 (denying petition to reopen PTSD) and March 2015(denying service connection for depression and eligibility for treatment for psychosis under 38 U.S.C.A. § 1702) rating decisions, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Board has recharacterized the issues on appeal as it appears on the cover page.  In making this determination, the Board notes that the Veteran has been diagnosed with varying psychiatric disorders, including PTSD and major depressive disorder.  When varying diagnoses are involved, in considering whether the claim presented is a new distinct claim or a petition to reopen a previously denied claim, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  A grant of service connection for an acquired psychiatric disorder would incorporate all such psychiatric symptomatology reported by the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the Board has broadened the Veteran's claim.  

In April 2013, the Veteran's representative submitted a letter requesting that the Veteran's case be expedited due to severe financial hardship.  The Board finds that the Veteran, having shown severe financial hardship, is eligible for advancement, and is hereby advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

In October 2016, the RO issued a statement of the case (SOC) pertaining to the Veteran's psychiatric disorder (claimed as depression), and the Veteran filed a substantive appeal (via a VA Form 9) in December 2016.  On his VA Form 9, the Veteran checked the box indicating his desire to testify at a travel board hearing.  The record does not reflect that the Veteran has been scheduled for a hearing; nor does it reflect that he has withdrawn his hearing request.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a travel board hearing to be held at the RO before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




